Citation Nr: 1550251	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for mild spondylosis of the lumbar spine.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a respiratory condition (claimed as asbestosis).

5.  Entitlement to service connection for depression.

6.  Entitlement to an initial compensable rating for right shoulder status post surgery for labrum tear.

7.  Entitlement to a temporary total evaluation for convalescence for right shoulder surgery.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to October 2001, from September 2005 to June 2006, and from December 2009 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) in Newark, New Jersey.  The June 2012 decision addressed the issue regarding a total evaluation for convalescence, and the May 2012 decision addressed the remaining issues currently on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a June 2014 statement, the Veteran's representative indicated that the Veteran requested a Board videoconference hearing.  Additionally, in an October 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, this case must be remanded to the RO to schedule the Veteran for a hearing by live videoconference.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

